
	

113 SRES 107 ATS: Honoring military children during the National Month of the Military Child.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 107
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mrs. Murray (for
			 herself, Ms. Ayotte,
			 Ms. Landrieu, Mr. Heller, Mr.
			 Manchin, Mrs. Boxer,
			 Mr. Baucus, Mr.
			 Pryor, Mrs. Hagan,
			 Mr. Whitehouse, Mr. Cardin, Mr.
			 Menendez, Mr. Schatz,
			 Mr. Warner, Ms.
			 Mikulski, Mr. Sanders,
			 Ms. Warren, Mrs. Gillibrand, and Mr.
			 Chambliss) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring military children during the
		  National Month of the Military Child.
	
	
		Whereas more than 2,000,000 men and women are
			 demonstrating their courage and commitment to freedom by serving in the Armed
			 Forces of the United States;
		Whereas 43.9 percent of members of the Armed Forces, when
			 deployed away from their permanent duty stations, leave families with children
			 behind;
		Whereas no one feels the effect of deployments more than
			 the children of deployed members of the Armed Forces;
		Whereas, as of March 2013, 4,802 children had lost a
			 parent serving in Operation Iraqi Freedom and Operation Enduring
			 Freedom;
		Whereas the daily struggles and personal sacrifices of
			 children of members of the Armed Forces too often go unnoticed;
		Whereas countless children live with a parent who is a
			 member of the Armed Forces and who bears a visible or invisible wound of
			 war;
		Whereas the children of members of the Armed Forces are a
			 source of pride and honor to the people of the United States and it is fitting
			 that the United States recognize their contributions and celebrate their
			 spirit;
		Whereas the National Month of the Military Child, observed
			 in April each year, recognizes military children for their sacrifices and
			 contributes to demonstrating the unconditional support of the United States for
			 members of the Armed Forces;
		Whereas, in addition to programs of the Department of
			 Defense to support military families and military children, various programs
			 and campaigns have been established in the private sector to honor, support,
			 and thank military children by fostering awareness and appreciation for the
			 sacrifices and the challenges they face; and
		Whereas a month-long salute to military children will
			 encourage support for those organizations and campaigns established to provide
			 direct support for military children and families: Now, therefore, be it
		
	
		That the Senate—
			(1)joins the
			 Secretary of Defense in honoring the children of members of the Armed Forces
			 and recognizes that those children also share in the burden of protecting the
			 United States; and
			(2)urges the people
			 of the United States to join with the military community in observing the
			 National Month of the Military Child with appropriate ceremonies and activities
			 that honor, support, and thank military children.
			
